Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 1 of 17




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:19-CV-22995-LOUIS

    PAYCARGO, LLC,

           Plaintiff,
    v.

    CARGOSPRINT LLC, and
    JOSHUA WOLF, an individual

           Defendants.
                                        /


             ORDER ON PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

          THIS CAUSE comes before the Court upon Plaintiff PayCargo, LLC’s Motion for Partial

   Summary Judgment (ECF No. 164). Defendants CargoSprint LLC and Joshua Wolf responded in

   opposition (ECF Nos. 172, 173) and Plaintiff filed a Reply (ECF No. 186). At Plaintiff’s request,

   oral argument was conducted on the Motion on June 2, 2021 (ECF No. 242).

          Plaintiff contends that the undisputed facts warrant summary judgment as to liability on all

   of its claims, and establish Plaintiff’s entitlement to a permanent injunction and disgorgement of

   Defendants’ infringing profits. Plaintiff acknowledges the need for trial on the amount of profits

   to be disgorged, attorney’s fees and prejudgment interest.

          In opposition, Defendants contend that Plaintiff’s Motion mischaracterizes the evidence,

   but they advance little contrary evidence to dispute Plaintiff’s side of the story. Defendants’

   primary defense of Plaintiff’s Motion is their own motion for summary judgment, which asserts a

   number of affirmative defenses to Plaintiff’s claims for breach of contract and trademark

   infringement. I have, by separate order, denied Defendants’ Motion for Summary Judgment (ECF

   No. 244), finding that Defendants failed to demonstrate entitlement to their affirmative defenses.


                                                   1
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 2 of 17




            The facts here are, for the most part, not meaningfully in dispute. Which is to say, there is

   no material dispute of fact supported by competent evidence by the party opposing the motion,

   and I find summary judgment is warranted with respect to liability on Plaintiff’s claims of

   trademark infringement and unfair competition based on federal law. Plaintiff has not, however,

   demonstrated entitlement to its claim for breach of contract nor on its unfair competition claim

   predicated on Florida law. Accordingly, the Motion is granted in part, and denied in part, as

   follows.

            I.       BACKGROUND

            Plaintiff PayCargo provides an electronic payment management system in the freight and

   cargo shipping industry; its platform enables vendors, shippers, and other operators to pay for

   goods shipped, thereby allowing quick release of the goods by the payee. PayCargo has existed

   since 2008 and has been operating since at least 2009. PayCargo holds three trademarks: U.S.

   Registration No. 3,519,112 (the “112 Registration”), U.S. Registration No. 3,347,315 (the “315

   Registration”), and U.S. Registration No. 3,900,069 (the “069 Registration”) (collectively, the

   “PayCargo Marks”).1

            Defendant CargoSprint similarly provides a service to vendors and other operators in the

   freight and cargo shipping industry. Defendant Joshua Wolf created the company, which he named

   “PayAirCargo,” in 2012. At the time, he was well aware of Plaintiff PayCargo; indeed, he

   registered on the PayCargo system as a client in relation to a prior entity he had founded. Though

   Plaintiff and Defendant are competitors, they operate differently; for example, Defendants’

   business relied at first on printed checks and couriers delivering them to the shippers, and the



   1
     The history of registration, assignment to Plaintiff, and incontestability are explained in more detail in the Order
   denying Defendants’ Motion for Summary Judgment. Pertinent here, I found the fact of Plaintiff’s ownership of the
   trademarks established pursuant to Fed. R. Civ. P. 56.

                                                             2
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 3 of 17




   resulting time to complete payment, and amount for services charged, differs between the

   competitors. They both serve the same or similar customers (and potential customers), and they

   attend the same trade conferences in pursuit of those customers.

           When PayAirCargo was still fairly new, customers seeking Plaintiff contacted Defendant

   by mistake. In 2013, a client referred a potential customer to Defendant and corresponded with

   Defendant Wolf about the referral. He deduced from the inquiry that the customer had the

   businesses confused, recognizing from her description of services offered that she had the Plaintiff

   in mind. The referring client responded to Wolf with the question “[w]hy don’t you change your

   name so it isn’t so similar?”2 Another customer in 2013 responded to solicitation by PayAirCargo

   by stating it was an existing customer with an account, from which Defendant Wolf again deduced

   that the customer “may be confusing” his company with PayCargo.3 The customer’s response

   reveals his belief that there was an affiliation between PayCargo and PayAirCargo, which Wolf

   dispelled with an explanation of the competitor’s services and pricing.

           Over the years, customers continued to contact one mistaking it for the other, and expressed

   confusion over whether the entities were the same or related. In 2016 for example, a customer

   wrote to PayAirCargo asking if she could access the system through PayCargo, or if a new account

   was required.4 Others sent communications intended for PayCargo to PayAirCargo—both had

   email accounts beginning with “support@” followed by their respective domain names.5

           Plaintiff first learned of Defendants’ existence in approximately 2015 (ECF No. 18-1 ¶ 13).

   Over the course of a year, the Parties contemplated a sale of Defendant (then “PayAirCargo”) to




   2
     ECF No. 238-18
   3
     ECF No. 238-19.
   4
     ECF No. 238-21.
   5
     ECF No. 238-45.

                                                    3
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 4 of 17




   Plaintiff. In August 2015, the Parties engaged in a “Cooperative Discussion”6 about working

   together; Wolf, on behalf of Defendants, expressed interest in using the PayCargo system to

   service an existing customer, for which he would pay Plaintiff’s fees like a customer. Indeed, Wolf

   created an account for PayAirCargo on the PayCargo system. Two months later, apparently the

   discussions had not resulted in any mutually beneficial business, and Plaintiff’s representative

   warned Wolf that Plaintiff would be increasing the fees charged to Defendants for any transaction

   on its system. Plaintiff’s representative explained that because Defendants were essentially a

   competitor, his colleagues had wanted to close Defendants’ account on Plaintiff’s system, but he

   convinced them not to. Six months after that communication, Wolf suggested an in-person meeting

   when he traveled to Miami sometime in the unknown future. Plaintiff’s representative responded

   affirmatively and followed up the next month again to see when Wolf would be traveling to Miami.

              Three months later, in August 2016, Plaintiff sent a cease and desist letter demanding

   Defendants cease use of the name “PayAirCargo.” The letter notes the Plaintiff’s present intention

   not to pursue judicial intervention and requests written confirmation of receipt and compliance by

   Defendants. Eventually, the Parties resolved their dispute by entering into a settlement agreement.

              On December 2, 2016, Plaintiff and Defendants entered into a Settlement Agreement that

   required Defendants to cease all use of the infringing name “PayAirCargo” (ECF No. 100-1).

   Among the recitals in the Settlement Agreement were the facts that “PAYCARGO” was a

   registered trademark, owned by Plaintiff PayCargo, and that the Parties held opposing beliefs as

   to whether Defendants had infringed on Plaintiff’s trademarks. Indeed, the Parties expressly

   included a provision that neither the Agreement nor anything therein was to be construed as

   evidence of any liability or unlawful conduct.



   6
       Not my characterization; it’s the subject line of the email (ECF No. 164-64).

                                                               4
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 5 of 17




          The Parties agreed, as the first term and condition of their Settlement Agreement, that

   PayAirCargo would formally change its name and cease conducting business using the

   “PayAirCargo” name. Defendants agreed not to seek any intellectual property protection for the

   name “PayAirCargo,” or any confusingly similar name—the Parties expressly agreed that the

   name “CargoSprint” was acceptable to both. Defendants agreed to cease all forms of advertising

   under the name “PayAirCargo,” the term advertising having been intricately defined under the

   Settlement Agreement.

          As a term of the settlement, Defendants were to cease sending emails from, but not

   receiving emails at, the email address support@payaircargo.com and to cease all use of the

   “Payaircargo.com” domain. Defendants were to announce its new corporate name on the old

   website and transfer the domain “payaircargo.com” to a third-party escrow, acceptable to both

   Parties, who would split the fees owed to the escrow agent.

          The Settlement Agreement contemplated a period of interim use of the “PayAirCargo”

   name: between January 1 and May 31, 2017, the “PayAirCargo.com” landing page would direct

   traffic to the new webpage, and during the same period, Defendants’ invoices were to include an

   explanatory note regarding its new name.

           The Settlement Agreement contains reciprocal contingent releases. Plaintiff’s release

   states as follows:

          Contingent upon the faithful completion by the Wolf Entities of their obligations under this
          Agreement, PayCargo, LLC hereby releases, discharges and covenants not to sue the Wolf
          Entities … for and from any and all claims, demands, rights, damages, claims for liquidated
          damages, costs, expenses, attorneys’ fees, subrogation rights, compensation, lawsuits,
          obligations, promises, administrative actions, charges and causes of action known by
          PayCargo or otherwise disclosed by PayAirCargo prior to the execution of this Agreement,
          in law or in equity, or any kind whatsoever… including but not limited to: any and all
          claims and causes of action arising out of the use of the marks in the Trademark
          Registrations or the name PayAirCargo….



                                                   5
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 6 of 17




   (Id. ¶ 9) (emphasis in original). Defendants were represented by legal counsel in the negotiation,

   drafting, and execution of the Settlement Agreement (ECF No. 171-5, Wolf Deposition Transcript

   120:13-122:14). That legal counsel is board certified in intellectual property law (ECF No. 171-

   6).

           Even after Defendant changed its name, some customers continued to mistake the two

   companies7 and direct communication for PayCargo to CargoSprint,8 or would simply copy both

   companies on the same email inquiry at their respective email address domains of “paycargo.com”

   and “cargosprint.com.”9

           In 2018, Plaintiff learned Defendants had not ceased use of the PayAirCargo name on its

   invoices but continued to include the explanatory note that “PayAirCargo” had evolved and is now

   known as “CargoSprint.” Plaintiff sent a cease and desist letter to Defendants on July 10, 2018

   demanding that Defendants cease use of the infringing name (ECF No. 100-6). Defendants

   responded to Plaintiff’s letter on July 25, 2018 providing the assurance requested (ECF No. 100-

   7). Defendants received no further complaints from Plaintiff until a July 3, 2019 cease and desist

   letter from Plaintiff that alleged further violations of the Settlement Agreement (ECF No. 100-8).

   This suit followed shortly thereafter.

           II.     APPLICABLE LAW

           Under Rule 56, “[t]he court shall grant summary judgment if the movant shows that there

   is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

   law.” Fed. R. Civ. P. 56(a). The movant “bears the initial responsibility of informing the district

   court of the basis for its motion, and identifying those portions of [the record] which it believes



   7
     ECF Nos. 238-43, 238-86.
   8
     ECF No. 238-87.
   9
     ECF No. 238-113.

                                                   6
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 7 of 17




   demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

   317, 323 (1986). To discharge this burden, the movant must identify an absence of evidence to

   support the nonmoving party’s case. Id. at 325.

          After the movant has met its burden under Rule 56(c), the burden of production shifts, and

   the nonmoving party “must do more than simply show that there is some metaphysical doubt as to

   the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

   The nonmoving party must support its assertion that a genuine material fact remains in dispute by

   citing to specific parts of the record. Sutton v. Royal Caribbean Cruises Ltd., 285 F. Supp. 3d 1349,

   1351 (S.D. Fla. 2018) (“In opposing a motion for summary judgment, the non-moving party may

   not rely solely on the pleadings, but must show by affidavits, answers to interrogatories, and

   admissions that a specific fact exist demonstrating a genuine issue for trial.”), aff’d, 774 F. App’x

   508 (11th Cir. 2019). The Court’s function at the summary judgment stage is not to “weigh the

   evidence and determine the truth of the matter but to determine whether there is a genuine issue

   for trial.” It's a 10, Inc. v. Beauty Elite Grp., Inc., No. 13-60154-CIV, 2013 WL 6834804, at *2

   (S.D. Fla. Dec. 23, 2013) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)). A

   fact or issue is material for purposes of summary judgment only if it might affect the outcome of

   the suit under the governing law. Webb v. Carnival Corp., No. 15-CV-24230, 2017 WL 10795681,

   at *2 (S.D. Fla. Jan. 13, 2017).

          In considering a motion for summary judgment, a court must evaluate the evidence and

   make all inferences in the light most favorable to the nonmoving party. Sutton, 285 F. Supp. at 135

   (citing Matsushita Elec. Indus. Co., 475 U.S. at 586). However, the nonmoving party may not

   merely point to a scintilla of evidence that creates a metaphysical doubt about an issue; instead,

   the evidence must be sufficient to allow a rational trier of fact to find for the nonmoving party.



                                                     7
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 8 of 17




   Matsushita Elec. Indus. Co., 475 U.S. at 586-87.           Evidence is required; conclusory and

   unsubstantiated averments will not do, Leigh v. Warner Bros., Inc., 212 F.3d 1210, 1217 (11th Cir.

   2000), and citations to specific record evidence are necessary, Fitzpatrick v. City of Atlanta, 2 F.3d

   1112, 1116-17 (11th Cir. 1993).

           III.   ANALYSIS

           a. Breach of Contract

           Plaintiff alleges that Defendants materially breached the Settlement Agreement by failing

   to cease use of the “PayAirCargo” name by May 31, 2017 (ECF No. 100 ¶ 118). Defendants

   dispute that the conduct complained of by Plaintiff constitutes a breach of the agreement.

   Defendants further advance an affirmative defense of accord and satisfaction to challenge

   Plaintiff’s claim, to the extent the claim is predicated on Defendants’ continued use of the

   infringing name on invoices until July 2018.

           Under Florida law, the elements of a breach of contract claim are: “(1) the existence of a

   contract, (2) a breach of the contract, and (3) damages resulting from the breach.” Rollins, Inc. v.

   Butland, 951 So. 2d 860, 876 (Fla. 2d DCA 2006). “In addition, in order to maintain an action for

   breach of contract, a claimant must also prove performance of its obligations under the contract or

   a legal excuse for its nonperformance.” Id. As the party seeking summary judgment on a factual

   issue with respect to which it bears the burden of proof, Plaintiff must present evidence on each

   element so decisive that no reasonable fact finder could find for Defendants. Fitzpatrick, 2 F.3d at

   1115.

           Under Florida law, the question of whether a valid contract exists is a threshold question

   of law that may be properly decided by the court. Kolodziej v. Mason, 774 F.3d 736, 740 (11th

   Cir. 2014). “To prove the existence of a contract, a plaintiff must plead: (1) offer; (2) acceptance;



                                                     8
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 9 of 17




   (3) consideration; and (4) sufficient specification of the essential terms.” Id. Plaintiff attached to

   its Second Amended Complaint a copy of the Settlement Agreement it alleges Defendants

   breached. Defendants raise a number of defenses to Plaintiff’s contract claim, but no challenge to

   the validity of the Settlement Agreement.

          In its Second Amended Complaint, Plaintiff alleges that it either performed each of its

   obligations under the Settlement Agreement or was excused from doing so (ECF No. 100 ¶ 117).

   On summary judgment, Plaintiff offers no evidence that it performed in any respect, and indeed,

   the only thing Plaintiff was required to do by the Settlement Agreement was release its claims

   against Defendants. Plaintiff argues that it was excused from performing on the release because it

   was a contingent release, and Defendants’ failure to faithfully perform—i.e. Defendants’

   continued use of the infringing name—means the contingency never came to pass.

          Plaintiff’s reliance on Belcher v. Imp. Cars, Ltd., 246 So. 2d 584, 586 (Fla. 3d DCA 1971)

   is interesting. Cited for the proposition that a release is not valid if a condition precedent is not

   first met, Belcher indeed held that the releasor was not bound by the release, but it also found that

   the agreement on which plaintiff sued was unenforceable: “It is our view that the letter of March

   21, 1969, was not enforceable because it was subject to a condition precedent which was not

   fulfilled.” Id. Applied here, Belcher would seem to suggest by Plaintiff’s own terms that the very

   contract on which Plaintiff’s claims are premised is not enforceable because it was subject to a

   contingency that never occurred—that contingency being Defendants’ faithful completion of its

   performance. Nonetheless, and as noted above, the existence of an enforceable contract was not

   challenged by Defendants. Because summary judgment must be denied on another basis, however,

   the Court need not resolve this issue at this time.

          Plaintiff alleges that Defendants materially breached the Settlement Agreement by



                                                     9
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 10 of 17




   continuing to use the infringing name, for example, in correspondence to a common customer of

   both    Plaintiff    and    Defendants,       describing      the   communication         as    relating    to    the

   “CargoSprint/PayAirCargo Account.”10 In 2018, approximately one year after Defendants were to

   have ceased all use of the PayAirCargo name, Defendants continued to include the explanatory

   language on its invoices that “PayAirCargo has evolved! We are now CargoSprint.” Following

   another cease and desist letter from Plaintiff, in July 2018, Defendants ceased inclusion of the

   explanatory note and any use of the infringing name from its invoices. However, Defendants

   continued to send and receive emails at the support@payaircargo.com address as late as December

   of 2018, a full two years after executing the settlement agreement.11 Inspection of the Defendants’

   software system further revealed other uses of the name, including a default designation of the

   support@payaircargo.com email address internally for customers who failed to provide an email

   address, which use was displayed to the customer in correspondence from Defendants.12

            Plaintiff argues that summary judgment is warranted because the continued uses of the

   infringing name—which are not disputed—are material breaches that went to the “essence of the

   contract.” Plaintiff here does not shun its burden to demonstrate the materiality of the breaches

   alleged, arguing that Defendants’ failures to comply with their obligations were numerous and

   serious, thus entitling Plaintiff to summary judgment.

            Whether or not Defendants’ continued use of the infringing name under the circumstances

   constitutes a material breach of the Settlement Agreement is a question of fact to be determined

   by the trier of fact. See Hall of Fame Assocs. v. 550 Seabreeze Dev., LLC, No. 08-60043-CIV,

   2008 WL 11331652, at *2 (S.D. Fla. Sept. 11, 2008) (denying plaintiff’s motion for summary


   10
      Second Amended Complaint ¶ 53. This incident is not described in Plaintiff’s statement of material facts in support
   of the Motion for Partial Summary Judgment.
   11
      ECF No. 238-116.
   12
      ECF No. 238-76.

                                                            10
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 11 of 17




   judgment, notwithstanding failure of defendant to even file response, finding plaintiff had failed

   to demonstrate that breach alleged was material). The line of cases Plaintiff cites to support its

   contention that the breach here is material recognize as much, with most of them rejecting the

   contention that materiality can be decided as a matter of law. See, e.g., Hamilton v. Suntrust Mortg.

   Inc., 6 F. Supp. 3d 1300, 1309 (S.D. Fla. 2014) (denying motion to dismiss and noting that

   “[w]hether a particular breach is material raises an issue of fact,” not appropriate for resolution by

   the court on a motion to dismiss). Though the evidence is largely not in dispute, the question of

   whether Defendants’ use of the infringing name rises to the level of material is less clear.

   Compare, for example, the stark contrast between the circumstances here and those present in Am.

   Diabetes Ass’n v. Friskney Fam. Tr., LLC, 177 F. Supp. 3d 855, 868 (E.D. Pa. 2016), a case also

   advanced by Plaintiff. The court in Friskney found the defendant’s active and intentional use of a

   confusingly similar name, which included actively posting on social media and registering the

   name as a domain name with GoDaddy just days after signing a settlement agreement, went

   directly to the essence of the contract such that no reasonable jury could conclude that his actions

   did not rise to the level of a material breach. Id. Applying the factors enumerated in the

   Restatement (Second) of Contracts for determining the materiality of breach, the court relied on

   substantial evidence of defendant’s lack of good faith effort to hold up his end of the bargain. Id.

          Defendants’ use of the infringing name after entering into the Settlement Agreement is not

   disputed. However, this alone does not satisfy the Plaintiff’s burden to prove materiality. The

   essence of the Settlement Agreement here captured, in part, Defendants’ willingness to meet

   Plaintiff’s terms and cease using the name PayAirCargo. Indeed, Defendants argue not only that

   they had strong incentives to stop using the name but also no desire to continue using it. And

   Defendants’ behavior subsequent to the Settlement Agreement does not contradict this;



                                                    11
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 12 of 17




   Defendants, for example, changed the corporate Defendant’s name and implemented the stipulated

   changes to their invoices, noting that their name had changed and was no longer PayAirCargo.

   The fact that their invoices reflected this note longer than the agreed-upon transition period violates

   the Settlement Agreement, it is true, and the Court recognizes the evidence advanced by Plaintiff

   of other examples of post-settlement use of the infringing name, including use of the domain name

   on email correspondence and on social media. Notwithstanding this, “violation” is not inherently

   synonymous with “material.”        And it certainly cannot be said that Defendants flagrantly

   disregarded the terms of the bargain. Cf. Friskney Fam. Tr., LLC, 177 F. Supp. 3d at 868. Put

   more simply, the Parties disagree regarding the essence of the Settlement Agreement, with Plaintiff

   essentially arguing that because Defendants agreed to stop using the name, the fact that they did

   not ipso facto betrays the heart of the contract. But this oversimplifies the analysis and is too

   cursory to support a finding of materiality. To find for Plaintiff on this Motion, the evidence would

   have to be such that no reasonable jury could conclude that the Defendants’ breach was immaterial.

   Plaintiff has not advanced evidence sufficient to compel that conclusion here, and thus the factual

   question of materiality will have to be determined at trial. Accordingly, Plaintiff’s Motion is

   denied with respect to its breach of contract claim.

          b. Trademark Infringement

          A plaintiff bringing a claim for infringement of a registered trademark under 15 U.S.C.

   § 1114 must plead and establish “that the infringer (1) used the mark in commerce, without

   consent; and (2) that the use was likely to cause confusion.” Aronowitz v. Health–Chem Corp.,

   513 F.3d 1229, 1239 (11th Cir. 2008) (per curiam). Although likelihood of confusion is a question

   of fact, Jellibeans, Inc. v. Skating Clubs of Georgia, Inc., 716 F.2d 833, 839 n.16 (11th Cir. 1983);

   it may be decided as a matter of law, All. Metals, Inc., of Atlanta v. Hinely Indus., Inc., 222 F.3d



                                                     12
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 13 of 17




   895, 907 (11th Cir. 2000).

          In determining whether a likelihood of confusion exists, the Court should look to the

   following factors: “(1) type of mark, (2) similarity of mark, (3) similarity of the products the marks

   represent, (4) similarity of the parties’ retail outlets and customers, (5) similarity of advertising

   media used, (6) defendant’s intent and (7) actual confusion.” Lone Star Steakhouse & Saloon, Inc.

   v. Longhorn Steaks, Inc., 122 F.3d 1379, 1382 (11th Cir.1997) (per curiam). The Court should

   consider all of the factors together, and no single factor is dispositive. It’s a 10, Inc., 2013 WL

   6834804, at *3 (granting summary judgment, in part, on trademark infringement claims). The

   district court must evaluate the weight to be accorded to the individual subsidiary facts and then

   make its ultimate fact decision. Jellibeans, Inc., 716 F.2d at 840 n.17.

          Defendants challenge only two of the seven factors: type of the mark and Defendants’

   intent. The first challenge reiterates Defendants’ previous arguments on validity and strength of

   the Marks, containing as well a predicate challenge to Plaintiff’s ownership of the marks. The fact

   of Plaintiff’s ownership has been deemed established (ECF No. 244), and it will not be revisited

   here. In addition to evaluating the two factors challenged by Defendants, the Court considers the

   evidence of confusion.

          To be valid, a trademark must be “distinctive”—that is, it must “serve the purpose of

   identifying the source of ... goods or services,” not just the goods and services themselves.

   Engineered Tax Servs., Inc. v. Scarpello Consulting, Inc., 958 F.3d 1323, 1327 (11th Cir. 2020).

   Distinctiveness is a function of strength, and there are four categories, in descending order of

   strength: (1) ‘fanciful’ or ‘arbitrary,’ (2) ‘suggestive,’ (3) ‘descriptive,’ and (4) ‘generic.’” Royal

   Palm Properties, LLC v. Pink Palm Properties, LLC, 950 F.3d 776, 783 (11th Cir. 2020).

          Defendants challenge the Marks as generic and are thus not entitled to protection under the



                                                     13
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 14 of 17




   Lanham Act. The case on which Defendants rely for this proposition is inapposite and has no

   applicability to this infringement dispute; the Court there evaluated the standards to be applied by

   the Patent and Trademark Office in determining eligibility to register a mark, noting that a generic

   mark is ineligible for registration. United States Pat. & Trademark Off. v. Booking.com B. V., 140

   S. Ct. 2298, 2303 (2020).

          Defendants here bear the burden to disprove inherent distinctiveness, given that registration

   with the PTO entitles a mark’s holder to a presumption of either inherent or acquired

   distinctiveness, depending on the ground on which registration was obtained. See Royal Palm, 950

   F.3d at 784. When the registrant registered “PayCargo,” it was not required to—and did not—

   provide evidence of any acquired secondary meaning. Accordingly, and as a result of the PTO’s

   registration, the mark is presumed to be inherently distinctive and thus at least suggestive.

   Engineered Tax Servs., Inc., 958 F.3d at1328. Defendants’ challenge to the validity of the marks

   has been rejected, and in advancing this as an affirmative defense, Defendants have failed to offer

   evidence sufficient to raise a material dispute as to the validity of the marks.

          Plaintiff’s proof of actual confusion resulting from Defendants’ use of a confusingly

   similar mark constitutes such strong evidence of likely confusion as to preclude any reasonable

   finding otherwise. Conagra, Inc. v. Singleton, 743 F.2d 1508, 1515 (11th Cir. 1984) (finding

   likelihood of confusion as a matter of law based on evidence of misdirected inquiries from

   distributors, suppliers, prospective customers, and misdirected billing inquiries). Plaintiff has

   adduced many instances over several years of customers contacting Defendants in the stated

   mistaken belief that the communication was reaching Plaintiff, one going so far as to suggest that

   Defendants should change their name to something less similar; other customers expressed their

   belief that the two companies were the same and “CargoSprint” was the new name of “PayCargo.”



                                                    14
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 15 of 17




   Plaintiff’s Motion also attaches a variety of other sample communications from customers that,

   taken in the light most favorable to the non-movant, do not support the inference that the customer

   was confused by the similarity in the names. Notwithstanding the deluge of ambiguous exhibits

   attached to Plaintiff’s motion, the evidence of actual confusion is so strong no other finding may

   be reasonably supported.

          Defendants’ Opposition offers no counter whatsoever to Plaintiff’s evidence of actual

   confusion. Rather, Defendants proffer the evidence of Defendants’ intent to migrate from use of

   the infringing name, including their entry into the Settlement Agreement in 2016, cooperation in

   construing the language for the preliminary injunction in this case, and retention of an expert to

   assist in correction of third-party usage of the infringing name. As discussed above, while this

   evidence may be relevant for consideration in the context of whether Defendants breached the

   essence of the Settlement Agreement, it does not materially rebut the proposition that customers

   were likely to be confused, and indeed were confused, by Defendants’ use of the infringing name.

          Defendants have failed to refute the evidence advanced by Plaintiff that indisputably

   demonstrates Plaintiff’s entitlement to summary judgment on its Lanham Act claims. Similarly,

   Defendants’ argument against entry of summary judgment on claims against individual Defendant

   Wolf is predicated on success of its arguments herein and raises no independent grounds to avoid

   the entry of judgment against Wolf. Accordingly, Plaintiff’s Motion for Summary Judgment on its

   trademark infringement claims are granted as to both Defendants.

          Defendants have acknowledged Plaintiff’s entitlement to a permanent injunction that

   mirrors the language of the Court’s preliminary injunction order should liability be found in favor

   of Plaintiff on these claims. That injunction will be entered by separate order. Similarly,

   Defendants have raised no argument against Plaintiff’s entitlement to seek disgorgement of profits,



                                                   15
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 16 of 17




   with that amount to be determined at trial.

          c. Unfair Competition

          Plaintiff alleges that Defendants’ use of the infringing name constitutes false designation

   of origin likely to cause confusion and deceive customers into believing Defendants are associated

   with Plaintiff. Plaintiff’s Federal unfair competition claims are predicated on 15 U.S.C. § 1125(a).

   Plaintiff argues, and Defendants do not meaningfully dispute, that the requirements for Plaintiff’s

   Federal unfair competition claim are the same as its trademark infringement claim; the satisfaction

   of the latter being sufficient to find in favor of Plaintiff on the former. On the undisputed facts

   described above, summary judgment is warranted on Plaintiff’s Federal unfair competition claim.

          Plaintiff additionally brings a claim under Florida common law for unfair competition,

   alleging that Defendants “exploited their status as users of the PayCargo System to obtain

   information on PayCargo’s operations that Defendants would not have been able to obtain

   otherwise” (ECF No. 100 ¶ 134). In its Motion, Plaintiff argues that by establishing entitlement to

   judgment on the Federal claim it has satisfied the requirements for the Florida law claim. In

   Opposition, Defendants note that Plaintiff’s state claim for unfair competition is predicated on

   conduct that differs from its federal claim. In Reply, Plaintiff offers only that its Florida unfair

   competition claim (Count VI) incorporated the same allegations from previous paragraphs in the

   complaint as did the Federal claim. Though technically true, the argument is nonetheless

   unavailing.

          First it bears noting that every Count re-alleged and incorporates by reference all 80

   paragraphs preceding its claims, so every claim is predicated on the same conduct.

   Notwithstanding, Plaintiff’s claim for Florida unfair competition makes no allegation arising from

   Defendants’ use of the infringing name. Plaintiff has advanced no other basis for summary



                                                   16
Case 1:19-cv-22995-LFL Document 267 Entered on FLSD Docket 06/17/2021 Page 17 of 17




   judgment on this Count, and its Motion is denied with respect to Count VI.

          IV CONCLUSION

          For the foregoing reasons, Plaintiff’s Motion for Partial Summary Judgment is GRANTED

   in part and DENIED in part. Summary judgment is granted with respect to Plaintiff’s trademark

   infringement claims (Counts I-III) and its claim for unfair competition under federal law (Count

   V). The Motion is DENIED with respect to Plaintiff’s claim for breach of contract (Count IV) and

   unfair competition under Florida law (Count VI). Plaintiff shall submit a proposed order for entry

   of the permanent injunction after conferral with Defendants over same.

          DONE and ORDERED in chambers in Miami, Florida this 17th day of June, 2021.



                                                       ________________________________
                                                       LAUREN F. LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  17
